Citation Nr: 1717339	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to March 9, 2016, and in excess of 30 percent thereafter, for ankylosis interbody fusion C3-C5 cervical spine fusion.

2. Entitlement to an initial rating in excess of 10 percent prior to March 9, 2016, and in excess of 40 percent thereafter, for lumbar spondylosis and osteoarthritis status post bilateral hemilaminotomies and lateral decompressive L3-S1.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 9, 2016.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by Department of Veterans Affairs (VA) Regional Office (RO).  In that decision the RO implanted the Board's award of service-connection for the Veteran's lumbar spine and cervical spine disabilities.  Initial ratings of 10 percent for each disability were assigned.  The Veteran disagreed with these initial ratings, and perfected this appeal.  

During the course of the appeal, the RO raised the Veteran's cervical spine disability rating from 10 to 30 percent, effective May 9, 2016, and raised the Veteran's lumbar spine disability rating from 10 to 40 percent, also effective May 9, 2016.  See the RO's April 2016 rating decision.  The Veteran has not expressed satisfaction with these ratings, and the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38   (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

Also during the pendency of the appeal, the Veteran filed a claim for TDIU, specifically asserting that his lumbar and cervical spine disabilities cause him to be unemployable.  The RO awarded the Veteran a TDIU effective May 9, 2016 in its April 2016 rating decision.  The Veteran has made clear however that he wishes this TDIU award to be made effective earlier than this date.  The Court of Appeals for Veterans Claims (the Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, the issue of whether a TDIU may be awarded prior to May 9, 2016 is part of the Veteran's ongoing claim for a higher initial rating for his lumbar and cervical spine disabilities, which would include consideration of higher ratings prior to May 9, 2016.  Thus, the issue of entitlement to a TDIU prior to May 9, 2016 is properly in the Board's jurisdiction and is listed above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to remand the Veteran's appeal at this time. However, additional evidentiary development is required before the Board is able to decide the issue on its merits.

As noted above, the Veteran's lumbar spine disability has been rated 10 percent disabling from July 31, 2007 to March 9, 2016, and 40 percent disabling from March 9, 2016 to the present day.  His cervical spine disability has been rated 10 percent disabling from July 31, 2007 to March 9, 2016, and 40 percent disabling from March 9, 2016 to the present day.  At issue is whether higher ratings may be assigned at any time from July 2007 through today.  Significantly, these currently-assigned ratings were based largely on the findings found in VA examination reports dated in March 2012 and March 2016.  Indeed, few, if any treatment records either from VA or private physicians dating from 2007 are of record.

Notably, the Veteran wrote a letter to his congressman on July 7, 2014.  In that letter, the Veteran indicated he was scheduled for an eight-and-a-half hour back surgery on August 1, 2014.  After 17 days, he would then be scheduled for another eight-and-a-half hour surgery.  He indicated that once healed, "they will do exploratory surgery on my neck to hopefully eliminate the numbness in both of my hands."  No records of these surgeries exist of record.  
The Veteran did submit a statement dated June 12, 2013 from Dr. B.F.B., who attested to treating the Veteran for his back problems almost 15 years; however treatment records from Dr. B.F.B. dated during the period under review are also not of record.  

The Board believes that such records, as well as any other existing private medical reports dating from 2007 to the present day, could be pertinent to the question of whether higher ratings may be assigned at earlier dates for the lumbar and cervical spine-to include through the assignment of temporary total ratings based on convalescence following surgery.  On remand, the Veteran should be asked to provide copies of any relevant treatment reports he may have in his possession, and  afforded an opportunity to authorize VA to obtain such records on his behalf.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he submit any 
records of medical treatment for his lumbar and cervical spine that he may have in his possession dating from 2007 to the present day-to specifically include surgical records from August 2014 and times subsequent, as well as ongoing treatment reports from Dr. B.F.B. The Veteran may also authorize VA to request and obtain such records on his behalf upon completion of a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).   

2. Upon completion of  the above, readjudicate the
Veteran's initial rating and TDIU claims.  Consideration must be given as to whether higher ratings may be assigned at any time from July 2007 to the present day, to include whether the assignment of temporary total ratings is warranted due to convalescence following surgery.  If the claims are denied, in whole or in part, provide the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




